DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on August 26, 2021 have been fully considered but they are not persuasive because the previously cited prior arts perfectly disclose the claimed invention.
On page 16-17, the Applicant argues, “The Office alleges that Feuersanger discloses the "adjusting a transmission power of a transport block..." claim recitation, and concedes that Feuersanger fails to teach or suggest the "dropping a sounding reference signal (SRS)..." claim recitation. The Office alleges that it would have been obvious to modify Feuersanger with Ahn Provisional to both adjust the transmission power of a transport block and drop an SRS. Office Action, pp. 3-4. 
In relying on Ahn Provisional, the Office is apparently referring to the statement that "[i]f a duration in which SRS is transmitted overlaps even partially with another specific channel (e.g., PUCCH or PUSCH or PRACH) ... and total transmit power of the UE exceeds Pmax in the overlapping duration, SRS transmission is dropped or SRS transmit power is preferentially decreased." Ahn Provisional, p. 24 (Section 3.1.1). Ahn Provisional drops an SRS when overlapping with PRACH, because it places "a priority on power allocation in the order of: PUCCH in PCell > PUSCH with UCI > PRACH in SCell> other signals(channels), and reduces the transmit power from a signal with a lower priority or drops transmission...." Ahn Provisional, p. 25 (Section 3.1.2). 
However, Feuersanger prioritizes signals (follows a different principal of operation) in a way that is incompatible with Ahn Provisional's signal priority order. While Ahn Provisional prioritizes PUSCH over PRACH, Feuersanger will "adjust ... the power for PUSCH transmission so that the adjusted total transmission power does not excess PMAX on an overlapped portion of the PUSCH transmission ... and PRACH transmission." Feuersanger at 48:11-21. Thus, in conflict with Ahn Provisional, Feuersanger treats PRACH as a higher priority signal than PUSCH. Ahn Provisional and Feuersanger have incompatible prioritization philosophies and thus incompatible principals of operation. 
Application No. 16/105,171 Docket No.: 007412.04108or render the reference inoperable for its intended purpose. MPEP § § 2143.01 and 2145. Here, rather than considering what Feuersanger and Ahn Provisional disclose in their entireties, the Office is improperly using the claim as a roadmap to combine an isolated aspect from Ahn Provisional into Feueursanger, two systems having incompatible principals of operation with respect to how they prioritize the signals. One cannot combine Ahn Provisional with Feueursanger without affecting Feueursanger's larger principal of operation. 
Moreover, neither Feuersanger nor Ahn Provisional teach or suggest a single embodiment in which the power of one signal is adjusted when overlapping with PRACH and another signal is dropped when overlapping with PRACH. Even if combined, the two references still would not result in a single embodiment in which both "adjusting a transmission power of a transmission of a transport block" and "dropping a sounding reference signal (SRS)" are performed. Such a combination improperly uses Applicant's own claim as a roadmap; there is no valid rationale for selecting Ahn Provisional's alternative dropping of an SRS for insertion into Feuersanger's system that reduces the power of another signal (PUSCH). 
For the above reasons, claim 1 is allowable over Feuersanger and Ahn Provisional, either alone or in combination.”

The Examiner respectfully disagrees with the above argument. First of all, if the two prior arts are principally incompatible, then, on the same token, the Applicant is claiming two principally incompatible isolated aspects, i.e. adjusting a transmission power of a transmission and dropping a sounding reference signal (SRS) that is configured for transmission. Second, dropping of SRS in Ahn is when … power of the wireless device exceeding the allowable transmission power for transmissions where the second RAP overlaps with the SRS. That is, the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-12, 14-19, 21-25, 27-32, 34-38, 40-43, 45-46, 48-58 and 60-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (US 9,008,050 B2) in view of Ahn et al. (US Provisional Application 61/554,493 for US 2014/0126475 A1, filed on November 1, 2011 and translated therefrom).
Regarding claim 1, Feuersanger discloses a method comprising: receiving, by a wireless device, configuration parameters of a plurality of cells grouped into a plurality of cell groups (e.g. figs. 13-15); adjusting a transmission power of a transmission of a transport block via a first cell of a first cell group, such that an allowable transmission power is satisfied for transmissions where a first random access preamble (RAP) via a second cell of a second cell group overlaps with the transmission of the transport block, and transmitting, via the second cell, at least one of the first RAP or the second RAP (such as col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and so on, clearly explaining the adjustment of power of PUSCH transmission via a first cell or component carrier belong to a first group (TAG), where PRACH via a second cell or component carrier of a second TAG overlaps with the transmission block, and transmitting PRACH via the second cell or CC).
Feuersanger doesn’t explicitly disclose dropping a sounding reference signal (SRS) that is configured for transmission, via a third cell of the first cell group in parallel with a transmission of a second RAP via the second cell, based on a calculated total transmission power of the wireless device exceeding the allowable transmission power for transmissions where the 
Ahn teaches dropping a sounding reference signal (SRS) that is configured for transmission (page 24-25, section 3.1.1, the dropping of SRS), via a third cell of the first cell group in parallel with a transmission of a second RAP via the second cell (page 22-23, section 3.1, illustrating the parallel or simultaneous transmission of SRS and PRACH on different cells), based on a calculated total transmission power of the wireless device exceeding the allowable transmission power for transmissions where the second RAP overlaps with the SRS (page 24-25, section 3.1.1, describing the dropping of SRS configuring the transmission, via the simultaneous transmission of SRS and PRACH, based on total transmit power exceeding Pmax in the overlapping duration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use dropping a sounding reference signal (SRS) that is configured for transmission, via a third cell of the first cell group in parallel with a transmission of a second RAP via the second cell, based on a calculated total transmission power of the wireless device exceeding the allowable transmission power for transmissions where the second RAP overlaps with the SRS; and transmitting, via the second cell, at least one of the first RAP or the second RAP as taught by Ahn into Feuersanger in order to reduce power and/or resource consumption and interference. 
Regarding claim 14, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding method at the transmission or base station side, and the rejection to claim 1 is applied hereto.
Regarding claim 27 and 40, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding wireless device apparatus and non-transitory computer-readable medium, and the rejection to claim 1 is applied hereto.
Regarding claim 53, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding system, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 15, 28, 41 and 54, Feuersanger further discloses comprising: allowable transmission power for any overlapped portion of the transport block and the first RAP (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18). Feuersanger doesn’t explicitly disclose transmitting the transport block in parallel with the first RAP, wherein a total transmission power of the wireless device does not exceed the allowable transmission power for any overlapped portion of the transport block and the first RAP.  
Ahn teaches transmitting the transport block in parallel with the first RAP, wherein a total transmission power of the wireless device does not exceed the allowable transmission power for any overlapped portion of the transport block and the first RAP (page 22-25, section 3.1.-3.1.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use transmitting the transport block in parallel with the first RAP, wherein a total transmission power of the wireless device does not exceed the allowable transmission power for any overlapped portion of the transport block and the first RAP as taught by Ahn into Feuersanger in order to reduce power and/or resource consumption and interference. 
Regarding claim 3, 16, 29, 42 and 55, Feuersanger discloses the transmitting the at least one of the first RAP or the second RAP comprises transmitting the first RAP during a first time period and transmitting the second RAP during a second time period (e.g. figs. 13-15; col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and so on).  
Regarding claim 4, 17, 30, 45 and 56, Feuersanger discloses the first RAP and the second RAP are different RAPs (fig. 15).  
Regarding claim 5, 18, 31, 46 and 57, as applied above, Feuersanger discloses adjustment of the transmission power of the transmission of the transport block comprises scaling the transmission power by a scaling factor that is greater than zero and smaller than or equal to one (e.g. col. 33, line 61-col. 34, line 60; and so on).  
Regarding claim 6, 19, 32, 43 and 58, Feuersanger discloses the calculated total transmission power is calculated for a subframe (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and etc.).  
Regarding claim 8, 21, 34, 48 and 60, Feuersanger discloses adjustment of the transmission power of the transmission of the transport block is performed over a period of one subframe (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and etc.).  
Regarding claim 9, 22, 35, 49 and 61, Feuersanger discloses the second cell group is out-of-sync when the at least one of the first RAP or the second RAP is transmitted via the second cell group (col. 35, line 51-col. 36, line 6; col. 47, line 53-col. 48, line 3).  
Regarding claim 10, 23, 36, 50 and 62, Feuersanger discloses uplink transmission timing associated with the first cell group is based on a first reference cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second 
Regarding claim 11, 24, 37, 51 and 63, Feuersanger further discloses comprising determining a transmission power for a transmission of the at least one of the first RAP or the second RAP before transmitting the at least one of the first RAP or the second RAP (col. 20, lines 12-34, col. 20,  line 42-col. 21, line 64; and etc.).  
Regarding claim 12, 25, 38, 52 and 64, Feuersanger further discloses the calculated total transmission power is calculated for a subframe and adjustment of the transmission power of the transmission of the transport block is performed over a period of one subframe (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and so on).  
Claim 7, 20, 33, 47 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger in view of Ahn, and further in view of Pelletier et al. (US Provisional Application 61/484,591 for US 2012/0300715 A1).
Regarding claim 7, 20, 33, 47 and 59, Feuersanger discloses the SRS. However, Feuersanger doesn’t disclose the SRS is a type zero SRS. 
Pelletier teaches the SRS is a type zero SRS (e.g. paragraph [0147]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the SRS is a type zero SRS as taught by Pelletier into Feuersanger in view of in order to improve synchronization and to reduce error. 
Allowable Subject Matter
Claims 13, 26, 39, 44 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461